Citation Nr: 1632349	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from April 1979 to September 1989, when he was discharged due to physical disability.  He had subsequent service in the U.S. Army Reserve from September 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for PTSD.  

In August 2015, the Board recharacterized the issue on appeal as listed on the first page of this decision, in order to encompass any currently diagnosed mental health disability.  The Board remanded the case at that time to afford the Veteran his requested hearing for his appeal, which was accomplished in May 2016.  The Veteran testified in two separate hearings via videoconference, both of which were held on the same day before the undersigned Veterans Law Judge; the second hearing was conducted due to an indication of recording problems during the first hearing.  A transcript of both hearings is associated with the claims file in a single document, and there is no indication or argument of a need for another hearing for this appeal.

The Veteran has made several requests for copies of information from his claims file, all of which were completed, with the last response being in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current diagnosis of PTSD, and that this disability began during his active duty service as a result of witnessing the death and/or severe injury of fellow service members during combat training on three occasions while stationed at Fort Bliss, Texas, and in former West Germany.  

The AOJ denied service connection based on a finding of no current diagnosis of PTSD or other mental health disorder, as well as no verifiable in-service stressors.  However, there is an indication of outstanding medical and other records that may help substantiate the Veteran's claim.  Further, although the AOJ determined in March 2011, May 2011, and October 2012 that the Veteran's stressors could not be verified, the AOJ did not make all reasonable efforts to obtain such verification.  Finally, a VA examination and opinion should be obtained to clarify any current mental health diagnosis and whether it was as likely as not incurred during service.

The Board observes that the Veteran testified during his second May 2016 hearing that there had been a fire due to a riot at the prison where he is incarcerated in May 2015, and that most of his documents for his appeal, such as his DD Form 214, his own notes for his case, and his PTSD workbook, had been destroyed at that time.  The claims file includes copies of this information, which the AOJ considered in 2011 and otherwise.  

With regard to a current disability, the Veteran has primarily reported being diagnosed with PTSD by Ms. L.G. and Mr. L.M., LMHP, during his current incarceration, with four treatment sessions from February through September 2011.  The Veteran has denied any VA or other mental health treatment until his current period of incarceration, which began in 2009.  The claims file includes unrelated VA and private treatment records from October 1995 through December 2007.  

The Veteran has submitted copies of letters or memorandums from Mr. L.M. from June and September 2011, which indicated that Mr. L.M. was forwarding portions of a "PTSD workbook" to be filled out.  The Veteran has asserted that these letters and workbook pages, including with descriptions of symptoms, stressors similar to those reported for his VA claim, and information provided by the Veteran, established that he was diagnosed with PTSD at that time.  Nevertheless, there is no actual diagnosis recorded by a mental health provider in the Veteran's claims file.  Further, the PTSD workbook itself indicates in a section entitled "Do you have PTSD?" that "only a qualified therapist or doctor can actually diagnose PTSD."  

In August 2011 and December 2011 responses to the AOJ's request for records of treatment by the identified providers at the Veteran's incarceration facility, Dr. M.P, PsyD, Clinical Psychologist Supervisor for the facility, and Ms. B.L., LMHP/PC, Mental Health Practitioner Supervisor for the facility, both indicated that the records did not reflect any diagnosed mental health disorder.  Ms. B.L. confirmed that the Veteran had been seen by mental health staff four times from June through October 2011, and that he reported symptoms of anxiety and was given cognitive behavioral strategies for anxiety management at those times.  Ms. B.L. indicated that the Veteran's symptoms had not been found to meet the criteria or severity for a clinical diagnosis, and he had received no psychiatric services or medications.

There is a suggestion of possible outstanding mental health records that may reveal a current diagnosis.  Although the AOJ already requested the records for 2011, during his first May 2016 hearing, the Veteran reported being diagnosed with PTSD by Mr. M (the same provider he has otherwise identified as diagnosing him in 2011) in 2015, and that a female identified as Dr. B. had examined his records and recommended PTSD treatment.  In contrast, during his second 2016 hearing that same afternoon, the Veteran testified that Mr. M had diagnosed PTSD in late 2009 or early 2010, and that he had not had any treatment since May 2015.  To afford the Veteran due process, the AOJ should request copies of any records of mental health treatment or counselling from the prison from 2009 forward, to include in 2015.  

Additionally, the Veteran has reported various mental health symptoms that may meet the criteria for a diagnosis other than PTSD.  As summarized below, there are indications of mental health symptoms treatment during his period of active duty, to include shortly before his discharge due to medical disability in 1989.  Further, the Veteran has reported having various mental health symptoms and using alcohol to sleep due to nightmares related to his reported stressors since service.  Thus, there is an indication that there may be a current disability related to service, and a VA examination and medical opinion should be obtained.  Of note, a mental health diagnosis other than PTSD may be linked to a non-verified incident, as long as the information otherwise establishes that the injury, disease, or event likely occurred.  

Concerning in-service injury, disease, or incident, the Veteran has provided similar descriptions of his three claimed in-service stressors, as well as his location and unit assignments at the relevant times, throughout this appeal, although he amended the year slightly in 2011 and during his 2016 hearings.  See, e.g., December 2010 formal claim, statement, and VA Form 21-0871; May 2011 letter; October 2011 VA Form 9; May 2016 hearing transcripts; see also 2011 PTSD workbook pages.

The Veteran also submitted a partially completed form pertaining to personal or sexual assault stressors (VA Form 21-0781a) in 2010 and 2011; however, he has not identified any such military stressor.  Instead, the Veteran used the second page of that form as a checklist to report mental health symptoms, and he indicated that he was convicted of a sexual assault and had been incarcerated since 2009.  

For his first stressor, the Veteran has reported an incident identified as occurring at Ft. Bliss, Texas, between August to October 1980 or August to October 1979 (as amended in his VA Form 9), while he was assigned to I Troop 3/3 ACR.  His record of assignments confirms that he was assigned to this location from August 1979 through January 1981.  The Veteran has consistently stated that a rocket exploded during training and killed the soldier next to him, for whom he had just loaded the rocket.  He could not remember the name of the individual who was killed, although he has identified several service members and officers who were assigned to his unit during this incident.  During his 2016 hearing, the Veteran provided additional information that the individual who was killed was assigned to K Troop, as there were two units participating in the training.  The Veteran has also indicated that this event was recorded in news sources, including a newspaper in El Paso, Texas, at the time.  The Veteran reported symptoms of depression, panic attacks with anxiety, using alcohol to keep away nightmares, and that his first wife divorced him in December 1983 due to his excessive drinking related to this first stressor incident.   

The Veteran has also described two stressor incidents during his service in Germany that may have occurred during a similar time period from 1985 through 1987.  Although there were some discrepancies as to the spelling of the German training range names used by the Veteran and the AOJ, the correct spelling is used herein.

Specifically, the Veteran reported an incident at the Grafenwoehr training demolition range, occurring between July to October 1985 or July to October 1986, when he was assigned to C Troop 1/11th ACR in Fulda.  The Veteran stated that a live demolition shape charge exploded during a Bradley training explosive demonstration conducted by the 58th Engineers, killing 6 to 10 soldiers and wounding 15 to 19 others.  The Veteran has reported that he was not on the range where this explosion occurred but was on a nearby range, and that he went to the range afterward to assist by putting on tourniquets, arranging for Medivac to transport victims to the hospital, and cleaning up the range.  The Veteran has not been able to remember the names of any individuals who were killed or injured, but he identified several service members assigned to the same unit during this incident.  The Veteran stated that the Grafenwoehr range control should have documentation of this incident, and that it was reported on American Forces Network (AFN) radio, television, and newspaper.  The Veteran has also reported that an investigation determined that a defective clacker resulted in the shape charge explosion, and that he spoke with an engineer from Wildflecken during that investigation.

For the second stressor in Germany, the Veteran has described an incident occurring at the Wildflecken training range between August to October 1986, or August to October 1987 (as amended in his VA Form 9), or in late 1986 or early 1987 (as amended during the 2016 hearing).  The Veteran has stated that a tank fired on three Bradley vehicles during live fire training, killing 6 soldiers, and that he assisted in moving and recovering Bradleys off the range.  The Veteran reported that he was a training noncommissioned officer (NCO), or rear echelon field first sergeant for the administrative section, assigned to HHT Regiment HQ 11th ACR at the time, and that his duties under the emergency action plan included retrieving bodies out of Bradleys.  The Veteran could not remember the names of any of individuals who were killed, but he has identified several fellow service members who were involved, to include assisting in post-explosion duties.  The Veteran has reported that there should be documentation of this incident in the training facility records.  

Concerning stressor verification, the AOJ determined in March 2011 that none of the Veteran's stressors as reported at that time were verifiable, based on a general internet search for events and casualties at the identified dates and locations.  See March 2011 deferred rating decision (searching for 1980 El Paso incident involving rocket explosion, 1985 Fulda incident involving shape charge explosion, and 1986 Wildflecken incident involving tank firing).  The AOJ did not submit a request for verification to the Joint Services Records and Research Center (JSRRC) at that time, stating that the Veteran had identified date ranges for the three stressors but they were not within the 60-day timeframe as required for a JSRRC search.

In May 2011, the Defense Personnel Records Information Retrieval System (DPRIS) provided two responses based on research conducted for (1) the El Paso stressor incident using a date range of July through September 1980; and (2) the Germany stressor incident in which the Veteran reported 10 soldiers were killed (or the shape charge explosion) using a date range of June through December 1985.  There is no indication that DPRIS conducted a search for the third stressor.  

The Board notes that DPRIS is an electronic gateway that allows authorized users to access the JSRRC and Official Military Personnel File (OMPF) repositories online.  Thus, the 2011 responses reflected a search of JSRRC information, as well as a search in coordination with the U.S. Army Combat Readiness/Safety Center for the two indicated stressors, and with a Librarian at Military Professional Resources Inc. (MPRI) and L-3 Division US Army Europe G3 for the Germany incident, as indicated in the DPRIS responses.  The DPRIS responses indicated that no information was found to verify the two stressors at that time, and that names of individuals killed or a more specific date range was needed for further research.  

The two DPRIS responses also stated that there may have been a criminal investigation filed, and that a request for any such documentation should be made to the U.S. Crime Records Center (or USACIDC).  In a May 2011 formal finding, the AOJ indicated that it did not contact the USACIDC because none of the Veteran's reported stressors incidents were criminal in nature and, therefore, this language appeared to be general boilerplate and not specific to the reported information in this case.  Although the Veteran referenced an investigation for the incident involving a shape charge explosion in 1985 or 1986, there is no suggestion that it was a criminal investigation.  Instead, the Veteran indicated that he spoke with an investigating engineer, and that the training range should have documentation.  

In an October 2012 formal finding, the AOJ noted that the Veteran had provided amended date ranges for his reported stressors in his 2011 VA Form 9 of August to October 1979 for the Fort Bliss incident, July to October 1986 for the Grafenwoehr training range incident in Fulda with 10 soldiers killed, and August to October 1987 for the Wildflecken training range incident with 6 soldiers killed by tanks.  However, the AOJ did not submit a JSRRC request because the dates were not within a 60-day timeframe, and the AOJ stated that the identified locations of the reported incidents did not coincide with his locations as verified in official military documents.  Rather, a general internet search revealed no verifying information.

VA's duty to assist is not bound by the JSRRC's 60-day timeframe requirement but, instead, VA must submit as many searches as needed to cover a reasonably identified timeframe with sufficient identifying information.  Gagne v. McDonald, 27 Vet. App. 397, 402-04 (2015).  In Gagne, a timeframe of 13 months was found to be a reasonably identified timeframe.  Id. at 404.  Thus, additional requests should be submitted to the JSRRC in this case to cover the identified stressor timeframes.  

In addition, contrary to the AOJ's finding, the Veteran's record of assignments confirms that his duties in Germany included gunner/squad leader of a M-3 Bradley combat engineer vehicle (CEV) for C Troop 1/11th ACR from June 1985 through October 1986.  He was shift leader at HHT 1/11th ACR from November 1986 through August 1987; Bradley commander for C Troop from September 1987 through May 1988; and Bradley commander for HHT Regiment 11th ACR as of June 1988.  Performance evaluations and award certificates further indicate that the Veteran was stationed in Fulda from June 1985 to March 1986, at Wildflecken in September and early October 1986, and at Grafenwoehr in May 1987.  Thus, his available records are generally consistent with the reported stressor locations.

The Board notes that, although the Veteran referenced being "exposed to war" and being a "combat soldier" in a 2011 PTSD workbook, he did not have any active duty during wartime; thus, he had no combat service.  Indeed, the Veteran has otherwise acknowledged that his active duty service through 1989 was during peacetime, but he asserts that his stressors were related to combat training during such service.  The Veteran has not reported any injury, disease, or relevant treatment during his subsequent Army Reserve service from 1991 through 1994.

Regarding service records, the Veteran has reported that he received a DWI that resulted in Article 15 proceedings and a reduction of rank from E-6 to E-5 after one of the Germany stressor events, and that he was promoted back to E-6 after six months.  The Veteran has also indicated that he received counseling for alcohol and drug rehabilitation, but no other mental health treatment while on active duty, and that he discussed the stressor event and his symptoms with counsellors at that time.  The Veteran has stated at times that this DWI and counselling occurred after the first incident in Germany, and at times that it occurred after the second incident.  Nevertheless, as the Veteran has indicated that both of these incidents may have occurred from July or August to October 1986 (or in 1985 or 1987, respectively), this discrepancy does not necessarily indicate that these reports are unreliable.  

The claims file includes an October 1988 report of the Veteran's release from an alcohol rehabilitation program.  There is also a personnel qualification record that confirms his promotion to sergeant (SGT or E-5) as of December 1982, to staff sergeant (SSG or E-6) as of May 1987, reduction to SGT as of June 1988, and promotion to SSG as of February 1989.  There are no other records concerning the rehabilitation program, DWI offense, any Article 15 proceedings or circumstances of the rank reduction.  These types of service records may be held separately.

In addition, a February 1989 treatment record from the U.S. Army health clinic in Fulda noted that the Veteran was being followed by the psychiatric service in Frankfurt, Germany, and that he was scheduled to be reevaluated the following week.  This clinic record noted an assessment of rule out "conversion reaction versus organic problem."  Another record noted that the Veteran was to be referred for a psychiatric appointment in late January 1989; and a February 1989 record noted that chart review showed a history that was compatible with "hysteria," referencing a January 24, 1989, record from "FAH."  Although the claims file includes the Veteran's general service treatment records, there are no other records concerning mental health evaluations; such records may be held separately.  

The Veteran also underwent Medical and Physical Evaluation Board proceedings, which led to his discharge due to disability from his back and left shoulder in September 1989.  See April 1989 Reports of Medical History and Medical Examination for Medical Evaluation Board; DD Form 215 (correcting narrative reason for discharge to physical disability with severance pay); 1997 memorandum from Army Board for Correction of Military Records.  It is unclear whether all records related to those proceedings were obtained, and they may contain relevant notations as to the Veteran's mental health status or symptoms at that time.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request copies of any outstanding military treatment and personnel records for the Veteran's active duty period, specifically to include the following:

(a) substance abuse rehabilitation or counseling, to include from June 1988 through October 1988; and any treatment or personnel records pertaining to a DWI offense, Article 15 proceedings, and the circumstances for a rank reduction in June 1988;

(b) mental health treatment or evaluation, to include in January and February 1989 in Frankfurt, Germany; and 

(c) medical or mental health evaluations and findings pertaining to Medical and Physical Evaluation Boards.  

2.  The AOJ must conduct additional research, to include requests to the JSRRC (or DPRIS, as appropriate) as needed, to attempt to verify the Veteran's three reported stressors, based on the following reported identifying information and date ranges, as well as any further information that may allow for a search upon remand: 

(a)  Stressor 1: rocket explosion during a training that killed the soldier next to the Veteran while stationed at Ft. Bliss, Texas, assigned to I Troop 3/3 ACR, from August 1979 to October 1979, or August 1980 to October 1980.  The Veteran has stated that the unnamed individual who was killed was assigned to K Troop.  He also provided names of additional service members involved in the incident and aftermath.  He stated that this incident was recorded in news sources, including a newspaper in El Paso, Texas, at the time.

(b)  Stressor 2: live demolition shape charge exploded during a Bradley training explosive demonstration, killing 6 to 10 soldiers and wounding 15 to 19 others, at Grafenwoehr range, while assigned to C Troop 1/11th ACR in Fulda, occurring from July 1985 to October 1985, or July 1986 to October 1986.  He reports that the demonstration was conducted by the 58th Engineers, attached to the 11th ACR. (Personnel records confirm that the Veteran was assigned to C Troop 1/11th ACR from June 1985 through October 1986.)  The Veteran has provided names of service members involved in the incident and aftermath, but not of any killed or injured.  He stated that the Grafenwoehr range control should have documentation of this incident; that it was also reported on American Forces Network (AFN) radio television, and newspaper; and that he spoke with an engineer during an investigation out of Wildflecken.

(c)  Stressor 3: tank fired on three Bradley vehicles during live fire training, killing 6 soldiers, at Wildflecken training range, while assigned to HHT Regiment HQ 11th ACR, from August 1986 to October 1986, or August 1987 to October 1987, or in late 1986 or early 1987.  (Personnel records reflect that the Veteran was assigned to HHT 1/11th ACR from November 1986 through August 1987; and to C Troop 1/11th ACR from June 1985 through October 1986 and from September 1987 through May 1988.)  The Veteran has provided names of service members involved in the incident and aftermath, but not of any killed or injured.  He has stated that there should be documentation of the incident in the training facility's records.  

3.  After receipt of any necessary authorization and release, request copies of any records of mental health treatment, counselling, or diagnosis from the Veteran's incarceration facility dated from 2009 forward, to include any diagnosis or treatment recommendation for PTSD in 2015.

4.  For all of the above directed actions, requests for VA or Federal records, to include military records and JSRRC searches for reasonably identified timeframes, must continue until the sought-after information is obtained, or until it is determined that the records do not exist or further attempts to obtain the records would be futile.  The sole fact that requests for multiple 60-day timeframes must be submitted to the JSRRC will not render such request futile.

If any identified records cannot be obtained, the AOJ must notify the Veteran of the missing records, the efforts taken to obtain them and any further efforts to be made, and allow an opportunity for him to provide such records.  

5.  After completing the above to the extent possible, the AOJ should attempt to schedule the Veteran for a VA examination to address his claimed mental health disorder, to include PTSD, following any necessary procedures in light of the Veteran's incarcerated status.  

If an in-person evaluation cannot be provided due to incarceration, the examiner should respond to the questions based on the available evidence, to the extent possible.  

The examiner should respond to the following questions, based on examination, to the extent possible, and review of the entire claims file:

(a)  Identify any diagnosable acquired psychiatric disorder that has been present at any time during the course of the appeal (since the Veteran's 2010 claim).  In particular, state whether the Veteran has had PTSD or another mental health disorder, other than substance abuse.

(b)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed mental health disability, to include PTSD, had its onset in or was otherwise incurred as a result of any injury, disease, or incident during the Veteran's active duty service?  

If there is a PTSD diagnosis, the examiner should state whether the stressor(s) upon which the diagnosis is based has been corroborated or verified as occurring.  (There is currently no suggestion of a stressor related to engaging in combat or a fear of hostile military or terrorist activity, or a PTSD diagnosis during service.)  

In contrast, a diagnosis other than PTSD may be linked to a non-verified incident in service, as long as the information otherwise establishes that the injury, disease, or event as likely as not occurred as reported.  

(c)  The examiner must provide an explanation for any opinion offered, which must be consistent with a review of pertinent lay and medical evidence.  The examiner must consider the lay reports from the Veteran and any others as to the nature and timing of his observable symptoms, as well as for his reported events in service.  

The examiner should also consider the information in service records and post-service medical evidence.  The examiner may not rely solely on medical evidence, but such information should be considered along with the lay statements.  The examiner may reject lay statements, but a reason must be provided for doing so.  

6.  If any benefit sought on appeal remains denied, the AOJ must furnish a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran may submit additional evidence and argument on the matter remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Further, this remanded case must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

